      Case 5:20-cv-03664-LHK Document 107 Filed 03/01/21 Page 1 of 4




 1
                             UNITED STATES DISTRICT COURT
 2
               NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 3
                                                Case No. 5:20-cv-03664-LHK
 4   CHASOM BROWN, MARIA NGUYEN,
     WILLIAM BYATT, JEREMY DAVIS, and           DECLARATION OF JESSE ADKINS IN
 5   CHRISTOPHER CASTILLO, individually         RESPONSE TO COURT’S REQUEST
     and on behalf of all similarly situated,
 6
           Plaintiffs,
 7                                              Judge:    Honorable Lucy H. Koh
                  v.
 8
     GOOGLE LLC,
 9
           Defendant.
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                                      Case No. 5:20-cv-03664-LHK
                                                ADKINS DECL. IN RESPONSE TO COURT’S REQUEST
         Case 5:20-cv-03664-LHK Document 107 Filed 03/01/21 Page 2 of 4




 1          I, Jesse Adkins, declare as follows:

 2       1. I am a Product Manager at Google and lead the Search Ads Syndication team. My

 3 responsibilities include product management for Google’s Programmable Search Engine and AdSense

 4 for Search. I submit this declaration in response to the Court’s request at the February 25, 2021

 5 hearing on Google’s motion to dismiss in the above-captioned matter. The facts below are based on

 6 my personal knowledge and/or discussions with my colleagues at Google.

 7       2. I understand that, at the hearing, the Court asked questions about the Court’s use of Google

 8 advertising services, and asked Google to clarify the information that Google receives as a result of

 9 the Court’s use of certain scripts on its website (https://cand.uscourts.gov/) that call Google services,

10 and Google’s use of such information.

11 The Court’s Programmable Search Engine

12       3. The Court has installed scripts on its website that can be viewed by using the publicly-

13 available “Developer Tools” function within the Chrome browser, which allows any user to see the

14 third-party scripts installed on a website.

15       4. Two scripts on the Court’s website relate to the Court’s use of a Google product called

16 Programmable Search Engine (“ProSE”).1 ProSE allows website owners to include a Google-powered

17 search engine on their website to help visitors find the information they’re looking for. Website

18 owners set certain parameters for ProSE. For example, they can choose to limit the search results that
19 Google displays to only the website’s content.

20       5. Websites may choose to use a free, ad-supported version of ProSE (“Standard version”), or

21 various paid versions of ProSE.2 In addition, a free version of ProSE without any ads is available to

22 nonprofits, including government entities (“Nonprofit version”).3 Government entities may register for

23

24
     1
25   More information of ProSE is available online at
   https://programmablesearchengine.google.com/about/.
26 2 See https://support.google.com/programmable-
   search/answer/9069107?hl=en&ref_topic=4513742.
27
   3
      See https://support.google.com/programmable-search/answer/4542102#zippy=%2Cto-register-
28 as-a-nonprofit.
                                                       -1-                    Case No. 5:20-cv-03664-LHK
                                                        ADKINS DECL. IN RESPONSE TO COURT’S REQUEST
         Case 5:20-cv-03664-LHK Document 107 Filed 03/01/21 Page 3 of 4




 1 the Nonprofit version of ProSE through a Google webform.4 The Nonprofit version of ProSE does not

 2 display advertisements with search results. All customers using a version of ProSE must agree to its

 3 Terms of Service.5

 4       6. For all versions of ProSE, websites install JavaScript or similar programming scripts onto their

 5 website which renders a Google search box. This is the search box on the top right-hand corner of the

 6 Court’s website:

 7

 8

 9

10

11

12       7. The Court has two active ProSE engines configured for its website. In 2015, the Court installed
13 the Standard version of ProSE on its website. The two ProSE scripts on the Court’s website reside in

14 an AdSense directory because the Standard version of ProSE relies on the AdSense for Search service

15 to provide ads functionality for customers that choose to run the free, ad-supported version of ProSE.

16       8. In May 2019, an individual who presented themselves to Google as the Director of IT for the
17 Court completed a Google web form to request approval to convert the Court’s Standard version of

18 ProSE to the Nonprofit version. Google approved that request.
19       9. However, also in May 2019, the Court configured a second Standard version of ProSE for its
20 website. It does show ads with search results and appears to be in active use on the Court’s website.

21 The Data Google Receives from the Court’s Programmable Search Engine

22       10. When a user runs a query in the Court’s ProSE search box, a GET request is sent directly to
23 Google servers so that Google can return the search results. This is similar to the technological process

24 that would occur if the user was running a search on Google.com, with the exception that the Court’s

25

26   4
      See
   https://docs.google.com/forms/d/e/1FAIpQLSfLQlCbm7DwxawuFMup22uFfIbT1ZznWpYeCIN
27 4fKI6bnCsvQ/viewform.
     5
28       See https://support.google.com/programmable-search/answer/1714300.

                                                       -2-                    Case No. 5:20-cv-03664-LHK
                                                        ADKINS DECL. IN RESPONSE TO COURT’S REQUEST
        Case 5:20-cv-03664-LHK Document 107 Filed 03/01/21 Page 4 of 4




 1 chosen ProSE parameters are applied against the search (e.g., limiting the search results to only the

 2 Court’s website’s content).

 3      11. All queries sent to Google from the search box are processed using Google’s search engine

 4 and the results are displayed on the search result page. With the Standard version of ProSE, ad

 5 requests are also sent to Google as part of the request and advertisements also appear on the search

 6 results page.

 7      12. Thus, when a user runs a search query in the Court’s ProSE, Google receives information

 8 similar to that which it would receive if the search were run on Google.com. The exact categories of

 9 information Google receives depend on the user’s browser, mode, and settings, but may include the

10 categories of information described in Google’s Privacy Policy, such as the user’s search query, query

11 or URL parameters, user cookies, IP address, referring page (if available), and HTTP headers.

12      13. Google uses and protects the information sent from the Court’s ProSE Engine consistent with

13 the ProSE Terms of Service and its Privacy Policy. For example, Google uses the information to

14 return relevant search results to the Court’s website, to serve relevant advertising, and maintain and

15 improve Google services.

16      14. If the Court were to configure only the Nonprofit version of ProSE for its website, as opposed

17 to the Standard version of ProSE that is currently configured on its website, Google would not use this

18 information for advertising.
19      15. The Court does not have Google Analytics or Google Ad Manager installed on its website.

20

21          I declare under penalty of perjury of the laws of the United States that the foregoing is true

22 and correct. Executed in Pittsburgh, Pennsylvania on March 1, 2021.

23

24

25

26
27

28

                                                      -3-                    Case No. 5:20-cv-03664-LHK
                                                       ADKINS DECL. IN RESPONSE TO COURT’S REQUEST
